6:20-cv-00423-JFH Document 72-5 Filed in ED/OK on 02/12/21 Page 1 of 7




                  EXHIBIT DDD –
          Defendants’ & Dr. Fryer’s
         Program of Veterinary Care
6:20-cv-00423-JFH Document 72-5 Filed in ED/OK on 02/12/21 Page 2 of 7
6:20-cv-00423-JFH Document 72-5 Filed in ED/OK on 02/12/21 Page 3 of 7
6:20-cv-00423-JFH Document 72-5 Filed in ED/OK on 02/12/21 Page 4 of 7
6:20-cv-00423-JFH Document 72-5 Filed in ED/OK on 02/12/21 Page 5 of 7
6:20-cv-00423-JFH Document 72-5 Filed in ED/OK on 02/12/21 Page 6 of 7
6:20-cv-00423-JFH Document 72-5 Filed in ED/OK on 02/12/21 Page 7 of 7
